

RECORDING REQUESTED BY AND
WHEN RECORDED MAIL TO:
Bingham McCutchen LLP
One State Street
Hartford, Connecticut 06103
Attention: Frank A. Appicelli, Esq.
 

SPACE ABOVE LINE RESERVED FOR OFFICIAL RECORDER’S USE
 
Hartford Loan No. BHM0J4YP7
 
 
ASSIGNMENT OF LEASES AND RENTS
 
 
This Assignment of Leases and Rents (this “Assignment”) is executed as of July
1, 2010 by 165-25 147TH AVENUE, LLC and 85-01 24TH AVENUE, LLC, each a New York
limited liability company, whose address for notice hereunder is c/o GTJ REIT,
Inc. 444 Merrick Road, Lynbrook, New York 11563 (collectively, “Borrower”), to
HARTFORD LIFE INSURANCE COMPANY, HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY
and HARTFORD LIFE AND ANNUITY INSURANCE COMPANY, each a Connecticut corporation,
having an address c/o Hartford Investment Management Company, 55 Farmington
Avenue, Hartford, Connecticut 06105 (“Lender”).
 
AGREEMENT:
 
For valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Borrower and Lender agree as follows:
 
1.           Definitions.  Terms not otherwise defined in this Assignment shall
have the meanings ascribed to such terms in that certain Consolidated, Amended
and Restated Mortgage, Security Agreement and Fixture Filing of even date hereof
by Borrower in favor of Lender, and recorded herewith in the land records of
Queens County, New York (the “Mortgage”) and encumbering, among other things,
certain real property more particularly described in Exhibit A attached hereto.
 
2.           Absolute Assignment.  Borrower unconditionally and absolutely
assigns, transfers and sets over to Lender all of Borrower's right, title and
interest in and to: (a) all Leases; (b) all Lease Guaranties; and (c) all
Rents.  This Assignment is an absolute assignment to Lender and not an
assignment as security for the performance of the Obligations or any other
indebtedness.
 
3.           Rights of Lender.  Subject to the provisions of Section 7 below,
Lender shall have the right, power and authority, but not the obligation,
to:  (i) notify any person that the Leases have been assigned to Lender and that
all Rents are to be paid directly to Lender, whether or not Lender has commenced
or completed foreclosure or taken possession of the Property; (ii) settle,
compromise, release, extend the time of payment of, and make allowances,
adjustments and discounts of any Rents or other obligations under the Leases,
except in connection with the Tire Shop Building Fire (as defined in the Loan
Agreement) and the restoration thereof; (iii) enforce payment of Rents and other
rights under the Leases, prosecute any action or proceeding, and defend against
any claim with respect to Rents and Leases; (iv) to the extent permitted under
the Leases, enter upon, take possession of and operate the Property; (v) lease
all or any part of the Property; and/or (vi) perform any and all obligations of
Borrower under the Leases and exercise any and all rights of Borrower therein
contained to the full extent of Borrower's rights and obligations thereunder,
with or without the bringing of any action or the appointment of a receiver.  At
Lender's request, Borrower shall transmit a copy of this Assignment to each
Tenant and to each manager and managing agent or operator of the Property,
including, without limitation, the Property Manager (as defined in the Loan
Agreement).  Borrower irrevocably directs any and all Tenants, manager, managing
agent, or operator of the Property (including without limitation, the Property
Manager), without any requirement for notice to or consent by Borrower, to
comply with all demands of Lender under this Assignment, and, following the
occurrence of an Event of Default (as defined in the Loan Agreement), to remit
directly to, or turn over to, Lender on demand all Rents.
 
 
 

--------------------------------------------------------------------------------

 
4.           No Obligation.  Notwithstanding Lender's rights hereunder, Lender
shall not be obligated to perform, and Lender does not undertake to perform, any
obligation, duty or liability with respect to the Leases, the Rents or the
Property, nor shall Lender be deemed a mortgagee-in-possession, on account of
this Assignment.  Lender shall have no responsibility on account of this
Assignment for the control, care, maintenance or repair of the Property, for any
waste committed on the Property, for any dangerous or defective condition of the
Property, or for any negligence in the management, upkeep, repair or control of
the Property, except arising from the gross negligence or willful misconduct of
Lender or its agents, representatives or contractors.
 
5.           Right to Apply Rents.  Lender shall have the right, but not the
obligation, to use and apply any Rents received hereunder in such order and such
manner as Lender may determine for:
 
(a)           The payment of costs and expenses of collecting the Rents and/or
enforcing or defending the terms of this Assignment or the rights of Lender
under this Assignment or under any of the other Loan Documents;
 
(b)           Interest, principal or other amounts payable pursuant to the Loan
Agreement, the Note, the Mortgage, or any of the other  Loan Documents; and
 
(c)           Payment of costs and expenses of the operation and maintenance of
the Property, including, without limitation, Operating Expenses (as defined in
the Loan Agreement) and all other carrying costs, fees, charges, reserves, and
expenses whatsoever relating to the Property.
 
After the payment of all such costs and expenses and after Lender has
established such reserves as it, in its sole discretion, deems necessary for the
proper management of the Property, Lender shall apply all remaining Rents
received by it to the reduction of the Obligations.
 

 
2

--------------------------------------------------------------------------------

 

6.           No Waiver.  The exercise or nonexercise by Lender of the rights
granted in this Assignment or the collection and application of Rents by Lender
or its agent shall not be a waiver of any Event of Default (as defined in the
Loan Agreement).  No action or failure to act by Lender with respect to any
obligations of Borrower under the Loan Documents, or any security or guaranty
given for the payment or performance of the Obligations, shall in any manner
affect, impair or prejudice any of Lender's rights and privileges under this
Assignment, or discharge, release or modify any of Borrower's duties or
obligations hereunder.  The receipt by Lender of any Rents, income or other
benefits under the Leases or the Lease Guaranties pursuant to this Assignment
after the institution of foreclosure proceedings under any of the Loan Documents
shall not cure any default of Borrower hereunder or under the Note or any of the
other Loan Documents or affect such proceedings or any sale pursuant thereto.
 
7.           Revocable License.  Notwithstanding that this Assignment is an
absolute assignment of the Leases, Lease Guaranties, and Rents and not merely
the collateral assignment of, or the grant of a lien or security interest in the
Leases, Lease Guaranties, and Rents, Lender grants to Borrower a revocable
license to collect and receive the Rents.  Such license may be revoked by Lender
upon the occurrence of any Event of Default.  Borrower shall apply any Rents
which it receives to the payment of Debt Service (as defined in the Loan
Agreement), the funding of any escrows or reserves as set forth in the Loan
Agreement or the other Loan Documents (including, without limitation, escrows
for Impounds (as defined in the Loan Agreement)), and to the payment of
Operating Expenses (as defined in the Loan Agreement) before using such proceeds
for any other purpose.
 
8.           Bankruptcy Claims.  Lender shall have the right to proceed in its
own name or in the name of Borrower or any general partner of Borrower in
respect of any claim, suit, action or proceeding, relating to any of the Leases
in a proceeding under the Bankruptcy Code (as defined in the Loan Agreement),
including, without limitation, the right to file and prosecute, all to the
exclusion of Borrower or any general partner of Borrower, any proofs of claim,
complaints, motions, applications, notices and other documents.  If there shall
be filed by or against Borrower or any general partner of Borrower, a petition
under the Bankruptcy Code, and Borrower, as lessor under the Leases, shall
determine to reject any Leases pursuant to Section 365(a) of the Bankruptcy
Code, Borrower shall give Lender not less than ten (10) days' prior notice of
the date on which Borrower shall apply to the bankruptcy court for authority to
reject the Leases.  Lender shall have the right, but not the obligation, to
serve upon Borrower within such ten-day period a notice stating that (i) Lender
demands that Borrower assume and assign the Leases to Lender pursuant to Section
365 of the Bankruptcy Code and (ii) Lender covenants to cure or provide adequate
assurance of future performance under the Leases.  If Lender serves upon
Borrower the notice described in the preceding sentence, Borrower shall not seek
to reject the Leases and shall comply with the demand provided for in clause (i)
of the preceding sentence within thirty (30) days after the notice shall have
been given, subject to the performance by Lender of the covenant provided for in
clause (ii) of the preceding sentence.
 
9.           Term.  This Assignment shall continue in full force and effect
until all amounts due under the Loan Documents are paid in full, and all the
other Obligations have been fully and finally satisfied.
 

 
3

--------------------------------------------------------------------------------

 

10.           Appointment.  Borrower irrevocably appoints Lender its true and
lawful attorney in fact, which appointment is coupled with an interest, to
execute any or all of the rights or powers described herein with the same force
and effect as if executed by Borrower, and Borrower ratifies and confirms any
and all acts done or omitted to be done by Lender, its agents, servants,
employees or attorneys in, to or about the Property.
 
11.           Liability of Lender.  Except as provided for in Section 4 herein,
Lender shall not in any way be liable to Borrower for any action or inaction of
Lender, its employees or agents under this Assignment.
 
12.           Indemnification.  Borrower shall indemnify, defend and hold
harmless Lender from and against all liability, loss, damage, cost or expense
which it may incur under this Assignment or under any of the Leases, including,
without limitation, any claim against Lender by reason of any alleged
obligation, undertaking, action, or inaction on its part to perform or discharge
any terms, covenants or conditions of the Leases or with respect to Rents, and
including, without limitation, reasonable attorneys' fees and expenses,
including those arising from the joint, concurrent, or comparative negligence of
Lender; however, Borrower shall not be liable under such indemnification to the
extent such liability, loss, damage, cost or expense results solely from the
gross negligence or willful misconduct of Lender or its agents, representatives
or contractors.  Any amount covered by this indemnity shall be payable within
the Demand Period (as defined in the Loan Agreement), and shall bear interest
from the expiration of the Demand Period until the same is paid by Borrower to
Lender at a rate equal to the Default Rate (as defined in the Loan Agreement).
 
13.           Modification.  This Assignment may not be changed orally, but only
by an agreement in writing signed by the party against whom enforcement of such
change is sought.
 
14.           Successors and Assigns.  This Assignment shall inure to the
benefit of Lender and its successors and assigns and shall be binding on
Borrower and its successors and assigns.
 
15.           Governing Law.  This Assignment shall be governed and construed in
accordance with the laws of the State of New York.
 
16.           Conflict.  This Assignment is intended to be supplementary to, and
not in substitution for or in derogation of any assignment of leases and rents
contained in any other Loan Documents specifically including, but not limited
to, the Loan Agreement and the Mortgage.  If any conflict or inconsistency
exists between the absolute assignment of the Rents and the Leases in this
Assignment and the assignment of the Rents and Leases as security in any of the
other Loan Documents, the terms of this Assignment shall control.
 
17.           Limitation on Borrower Liability.  Borrower's liability hereunder
is subject to the limitation on liability provisions of Article 12 of the Loan
Agreement.
 

 
4

--------------------------------------------------------------------------------

 

18.           WAIVER OF PUNITIVE OR CONSEQUENTIAL DAMAGES.  NEITHER LENDER NOR
BORROWER SHALL BE RESPONSIBLE OR LIABLE TO THE OTHER OR TO ANY OTHER PERSON FOR
ANY PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A
RESULT OF THIS ASSIGNMENT OR THE TRANSACTION CONTEMPLATED HEREBY, INCLUDING ANY
BREACH OR OTHER DEFAULT BY ANY PARTY HERETO.
 
19.           WAIVER OF JURY TRIAL/SUBMISSION TO JURISDICTION.  TO THE MAXIMUM
EXTENT PERMITTED BY LAW, BORROWER AND LENDER HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED ON THE TRANSACTION CONTEMPLATED BY THIS ASSIGNMENT OR ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS ASSIGNMENT OR ANY OTHER MORTGAGE DOCUMENT, OR
ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENT (WHETHER VERBAL OR WRITTEN)
OR ACTION OF ANY PARTY OR ANY EXERCISE BY ANY PARTY OF THEIR RESPECTIVE RIGHTS
UNDER THE MORTGAGE DOCUMENTS OR IN ANY WAY RELATING TO THE MORTGAGE OR THE
COLLATERAL (INCLUDING ANY ACTION TO RESCIND OR CANCEL THIS ASSIGNMENT, AND ANY
CLAIM OR DEFENSE ASSERTING THAT THIS ASSIGNMENT WAS FRAUDULENTLY INDUCED OR IS
OTHERWISE VOID OR VOIDABLE).  THIS WAIVER IS A MATERIAL INDUCEMENT FOR LENDER TO
ENTER THIS ASSIGNMENT.  BORROWER AND LENDER HEREBY IRREVOCABLY SUBMIT TO THE
JURISDICTION OF ANY FEDERAL OR STATE COURT IN THE STATE OF NEW YORK, COUNTY OF
QUEENS, IN ANY ACTION, SUIT OR PROCEEDING BROUGHT AGAINST IT AND RELATED TO OR
IN CONNECTION WITH THIS ASSIGNMENT AND TO THE EXTENT PERMITTED BY APPLICABLE
LAW, THE PARTIES HERETO HEREBY WAIVE AND AGREE NOT TO ASSERT BY WAY OF MOTION,
AS A DEFENSE OR OTHERWISE, IN ANY SUCH SUIT, ACTION OR PROCEEDING ANY CLAIM THAT
IT IS NOT SUBJECT TO THE JURISDICTION OF SUCH FEDERAL OR STATE COURTS, THAT THE
SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM, THAT THE VENUE
OF THE SUIT, ACTION OR PROCEEDING IS IMPROPER, OR THAT THIS ASSIGNMENT OR ANY
OTHER SECURITY DOCUMENT OR ANY OTHER DOCUMENT OR INSTRUMENT REFERRED TO HEREIN
OR THEREIN OR THE SUBJECT MATTER HEREOF OR THEREOF MAY NOT BE LITIGATED IN OR BY
SUCH FEDERAL OR STATE COURTS.
 
[Remainder of this page intentionally left blank; Signature page to follow]

 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Assignment has been executed by Borrower and is
effective as of the day and year first above written.
 

 
165-25 147TH AVENUE, LLC,
 
a New York limited liability company
     
By:               Green Acquisition, Inc.,
 
                     a New York corporation, its sole member
         
          By:                                                          
 
          Name:           Jerome Cooper
 
         Title:           President








 
85-01 24TH AVENUE, LLC,
 
a New York limited liability company
     
By:              Triboro Acquisition, Inc.,
 
                     a New York corporation, its sole member
         
     By:                                                               
 
             Name:           Jerome Cooper
 
                     Title:           President




[Signature Page to Assignment of Leases and Rents]


 
 

--------------------------------------------------------------------------------

 



 
STATE OF______________                        )
)      ss:
COUNTY _______________                       )
 
On this the ____ day of ______________, 2010, before me
_________________________, the undersigned officer, personally appeared
______________________ who acknowledged himself to be the _________________ of
Green Acquisition, Inc., a corporation and sole member of 165-25 147th Avenue,
LLC, a limited liability company and that he as such __________________, being
authorized so to do, executed the foregoing instrument for the purposes therein
contained, by signing the name of the corporation and limited liability company
by himself as such _________________ and as his and its free act and deed.
 
IN WITNESS WHEREOF, I hereunto set my hand.
 

       
Notary Public
   
My Commission Expires:
 

 
STATE OF______________                                                   )
)      ss:
COUNTY _______________                                                   )
 
On this the ____ day of ______________, 2010, before me
_________________________, the undersigned officer, personally appeared
______________________ who acknowledged himself to be the ____________________
of Triboro Acquisition, Inc., a corporation and sole member of 85-01 24th
Avenue, LLC, a limited liability company and that he as such __________________,
being authorized so to do, executed the foregoing instrument for the purposes
therein contained, by signing the name of the corporation and limited liability
company by himself as such _________________ and as his and its free act and
deed.
 
IN WITNESS WHEREOF, I hereunto set my hand.
 
 

       
Notary Public
   
My Commission Expires:
 

 

[Acknowledgment Page to Assignment of Leases and Rents]


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
[DESCRIPTION OF REAL PROPERTY]


Block 13296 Lot 7


ALL that certain piece or parcel of land, situate, lying and being in the
Borough of Queens, City and State of New York, more particularly designated on
the Tax Map of the City of New York for the Borough of Queens as Lot 7, in Block
13296 on Section 56 thereof, as said map was on the 3rd day of November 1952.


 
Block 13296 Lot 14
 


ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough and County of Queens, City and State of New York, bounded and described
as follows:
 


BEGINNING at a point on the southerly side of 146th Avenue, distant 141.57 feet
easterly from the corner formed by the intersection of the southerly side of
146th Avenue with the easterly side of Rockaway Boulevard;


RUNNING THENCE easterly along the southerly side of 146th Avenue, 409.87 feet to
the corner formed by the intersection of the southerly side of 146th Avenue with
the westerly side of 167th Street;


THENCE southerly along the westerly side of 167th Street, 445.08 feet to the
corner formed by the intersection of the westerly side of 167th Street with the
northerly side of 147th Avenue;


THENCE westerly along the northerly side of 147th Avenue, 449.68 feet to a
point;


THENCE northerly at right angles or nearly so to 147th Avenue, 255.05 feet to a
point;


THENCE westerly along the northerly side of 146th Road, 99.96 feet to the corner
formed by the intersection of the northerly side of 146th Road with the easterly
side of Rockaway Boulevard;


THENCE northerly along the westerly side of Rockaway Boulevard, 110 feet;


THENCE easterly at right angles or nearly so to Rockaway Boulevard, 100.87 feet;


THENCE southerly at right angles or nearly so to the preceding course, 15 feet;


THENCE easterly at right angles or nearly so to the preceding course, 40 feet;


THENCE northerly at right angles or nearly so to the preceding course, 95 feet
to the southerly side of 146th Avenue at the point or place or BEGINNING.

 
Exhibit A-1

--------------------------------------------------------------------------------

 

 
Block 13296 Lot 101
 


ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough and County of Queens, City and State of New York, bounded and described
as follows:


BEGINNING at the corner formed by the intersection of the northerly side of
147th Avenue with the easterly side of Rockaway Boulevard;


RUNNING THENCE northerly along the easterly side of Rockaway Boulevard, 193.91
feet to the corner formed by the intersection of the easterly side of Rockaway
Boulevard with the southerly side of 146th Road;


THENCE easterly along the southerly side of 146th Road, 98.63 feet to a point;


THENCE southerly at right angles or nearly so with the southerly side of 146th
Road, 195 feet to the northerly side of 147th Avenue;


THENCE westerly along the northerly side of 147th Avenue, 91.12 feet to the
point or place of BEGINNING.


 
Block 13298 Lot 11
 


ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough and County of Queens, City and State of New York, bounded and described
as follows:


BEGINNING at a point on the southerly side of 147th Avenue, distant 112.66 feet
easterly from the corner formed by the intersection of the southerly side of
147th Avenue with the easterly side of Rockaway Boulevard;


RUNNING THENCE easterly along the southerly side of 147th Avenue, 320 feet to
the corner formed by the intersection of the southerly side of 147th Avenue with
the westerly side of 167th Street;


THENCE southerly along the westerly side of 167th Street, 170.57 feet to the
corner formed by the intersection of the westerly side of 167th Street with the
northerly side of Farmers Boulevard;


THENCE westerly along the northerly side of Farmers Boulevard, 321.17 feet;


THENCE northerly at right angles or nearly so to the northerly side of Farmers
Boulevard, 143.71 feet to the southerly side of 147th Avenue, at the point or
place of BEGINNING.









 
Exhibit A-2

--------------------------------------------------------------------------------

 

 
Block 13302 Lot 171
 


ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough and County of Queens, City and State of New York, bounded and described
as follows:


BEGINNING at the corner formed by the intersection of the southerly side of
147th Avenue with the easterly side of 167th Street;


RUNNING THENCE easterly along the southerly side of 147th Avenue, 49.53 feet;


THENCE southerly at right angles or nearly so to the southerly side of 147th
Avenue, 175.48 feet to the northerly side of Farmers Boulevard;


THENCE westerly along the northerly side of Farmers Boulevard, 49.71 feet to the
corner formed by the intersection of the northerly side of Farmers Boulevard
with the easterly side of 167th Street;


THENCE northerly along the easterly side of 167th Street, 171.34 feet to the
corner at the point or place of BEGINNING.


 
Block 1080 Lot 1
 


ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Queens, County of Queens, City and State of New York, bounded and
described as follows:


BEGINNING at the corner formed by the intersection of the easterly side of 85th
Street and the northerly side of 24th Avenue;


RUNNING THENCE northerly along the easterly side of 85th Street, 567 feet to a
point;


THENCE northeasterly along a curve to the right having a radius of 25 feet and
arc distance of 37.10 feet to the southerly side of 23rd Avenue;


THENCE easterly along the southerly side of 23rd Avenue, 438.82 feet more or
less to the corner formed by the intersection of the westerly side of 87th
Street and the southerly side of 23rd Avenue;


THENCE southerly along the westerly side of 87th Street, 629.92 feet to the
corner formed by the intersection of the westerly side of 87th Street and the
northerly side of 24th Avenue;


THENCE westerly along the northerly side of 24th Avenue, 460 feet to the corner
at the point or place of BEGINNING.



 
Exhibit A-3

--------------------------------------------------------------------------------

 
